Citation Nr: 9928506	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  98-18 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for irritable bowel 
syndrome, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for a left ankle 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
September 1980.

The issues currently on appeal come before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  It is unclear from the record, 
whether the veteran is claiming service connection for a 
psychiatric disorder.  This matter is referred to the RO for 
clarification.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The service-connected irritable bowel syndrome is 
productive of severe impairment.

3.  The service-connected left ankle disability is productive 
of no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
irritable bowel syndrome, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R.§ 4.27, Part 4, Diagnostic 
Code 7319 (1998).

2.  The criteria for a rating evaluation in excess of 10 
percent for a left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 5271 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings -- Generally

Initially, the Board finds that the veteran's claims for 
increased ratings are well grounded, in that he has presented 
plausible claims.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claims.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.  In particular, all relevant VA and treatment 
records have been obtained, and the veteran was afforded VA 
examinations to assess his pertinent, to this current appeal, 
disabilities.  

A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  
Therefore, the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1998).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (1998). 

Irritable Bowel Syndrome


Service connection for irritable bowel (claimed as 
malabsorption)" was established by means of an October 1984 
rating decision.  At that time a 30 percent rating evaluation 
was assigned pursuant to Diagnostic Code 7319.  The 30 
percent rating has been in effect since that time. 

The 30 percent rating criteria currently assigned for the 
gastrointestinal disorder by the RO is pursuant to the VA's 
Schedule of Rating Disabilities, 38 C.F.R. Part 4 (1998) 
(Schedule), 38 C.F.R. Part 4, Diagnostic Code 7319.  The 
Board points out that pursuant to 38 C.F.R. § 4.114 (1998), 
ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  

Also pertinent to the veteran's current appeal is 38 C.F.R. 
§ 4.113 (1998), titled "Coexisting abdominal conditions."  
This section states that there are diseases of the digestive 
system, particularly within the abdomen, which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, as 
indicated in the instruction under the title "Diseases of 
the Digestive System,'' do not lend themselves to distinct 
and separate disability evaluations without violating the 
fundamental principle relating to pyramiding as outlined in 
[38 C.F.R. § 4.14 (1998)].

Diagnostic Code 7319 provides for the evaluation of irritable 
bowel syndrome (spastic colitis, mucous, etc.).  When severe 
with diarrhea, or alternating diarrhea and constipation, with 
more or less constant abdominal distress, a rating of 30 
percent is provided.  This is the highest rating assignable 
under this diagnostic code.  

Diagnostic Code 7301 provides for the evaluation of adhesions 
of the peritoneum.  A 30 percent evaluation is warranted for 
moderately severe adhesions of the peritoneum with partial 
obstruction manifested by delayed motility of a barium meal 
and less frequent and less prolonged episodes of pain than 
are present with severe adhesions.  A maximum 50 percent 
evaluation requires severe adhesions with definite partial 
obstruction shown by X-ray study, frequent and prolonged 
episodes of severe colic, distention, nausea or vomiting 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.

A review of the evidence reflects that during the appeal 
period the veteran has been receiving intermittent treatment 
at VA facilities for gastrointestinal complaints, to include 
irritable bowel syndrome.  He was hospitalized at a VA 
facility in March 1996 for explosive diarrhea and cramps.  An 
examination showed that the veteran was six feet tall and 
weighted 180 pounds.  A colonoscopy and upper GI series 
showed reportedly showed no significant abnormality.  A 
biopsy showed none specific findings with some hemorrhage.  
The diagnoses were irritable bowel syndrome with exacerbation 
of chronic diarrhea, and chronic diarrhea secondary to 
irritable bowel syndrome.  A VA clinical record dated in 
September 1997 shows that the veteran complained of frequent 
belching.  Diagnoses were irritable bowel syndrome with 
chronic diarrhea, chronic pain, and probable gastroesophageal 
reflux disease.  

A VA examination was conducted in January 1998.  At that time 
the veteran informed the VA examiner that he was recently 
fired from his job due to using the bathroom too much, which 
led to an argument with a co-worker, and subsequently to his 
dismissal.  He added that he weighed 185 pounds, but that his 
weight had fluctuated between 165 and 220 pounds.  He also 
noted that he had weighed between 185 and 190 pounds for some 
time.  It was noted that he was currently on multiple 
medications, including Darvon, Bentyl, Creon, Compazine, 
Kaopectate, Maalox, and Amitriptyline.  He noted his appetite 
comes and goes, but was never very good.  He noted that he 
has diarrhea, beginning in the morning, and averaging seven 
stools per day, sometimes wakes him in the night.  He also 
reported experiencing nausea throughout the day, and vomiting 
about three times per week.  

The examination revealed a soft abdomen, with diffuse 
tenderness in the upper left and lower left quadrant areas.  
The veteran complained of abdominal pain at least once a 
week, sometimes lasting up to two to three hours.  The 
diagnosis was irritable bowel syndrome.  

To summarize, the veteran's statements describing his 
symptoms are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence.  

In this regard, the 30 percent evaluation currently in effect 
contemplates severe impairment.  The recent VA examination 
showed that the veteran reported that he was experiencing 
diarrhea on a daily basis, consisting of approximately seven 
stools per day.  He also reported daily episodes of nausea 
and vomiting about three times per week.  However, the 
findings showed no evidence of anemia or malnutrition.  The 
veteran's weight, noted to have fluctuated over the years, 
was reported to be currently steady at between 185 and 190 
pounds.  The examiner diagnosed irritable bowel syndrome.  
The current medical evidence shows no evidence of a stomach 
ulcer, any associated stomach surgery, melena, hematemesis, 
or associated surgery or severe impairment of health. 

Accordingly, it is the Board's judgment that the current 
findings and symptoms are included in the 30 percent rating.  
Accordingly, a rating in excess of 30 percent is not 
warranted.  The Board does not find that any of the other 
applicable provisions of Chapters 3 and 4, 38 C.F.R. (1998) 
provide a basis for granting an increased rating for the 
gastrointestinal disabilities currently at issue.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The evidence does not reflect that the degree of impairment 
more nearly approximates the criteria for the next higher 
evaluation pursuant to 38 C.F.R. § 4.7 (1998).  Additionally, 
the evidence is not in equipoise as to warrant consideration 
of the benefit of the doubt rule.  38 C.F.R. § 4.3 (1998).

Left Ankle

The veteran describes the pain associated with his service-
connected left ankle as a 6 out of 10, and adds that about 
twice a month he will have an acute flare-up where his pain 
is a 10 out of 10.  He adds that the precipitating factor 
concerning these complaints of pain is walking or standing 
for long periods of time, and that the pain is alleviated 
with rest, elevation, and the use of pain medication.  See 
January 1998 VA examination report.

A review of the veteran's service medical records shows that 
the veteran received treatment for an injury to his left 
ankle in February 1978.  Service connection for degenerative 
joint disease, left ankle, status post trauma was established 
by an October 1984 rating decision.  At that time a 
noncompensable evaluation was assigned pursuant to Diagnostic 
Code 5010.  In March 1996 the RO increased the rating for the 
left ankle disability to 10 percent increased under 
Diagnostic Codes 5010 and 5271.  The 10 percent rating 
assigned in March 1996 has remained in effect since that 
time.  

Diagnostic Code 5010 provides for the evaluation of traumatic 
arthritis.  Traumatic arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under this diagnostic code.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Codes 5010, 5003.

Diagnostic Code 5271 provides for the evaluation of limited 
motion of the ankle.  When the limitation of motion is 
moderate, a rating of 10 percent is provided.  When the 
limitation of motion is marked, a rating of 20 percent is 
provided.  Under 38 C.F.R. § 4.71, Plate II (1998), normal 
range of ankle dorsiflexion is identified as from 0 to 20 
degrees, and normal range of plantar flexion is from 0 to 45 
degrees.

A VA Form 21-4138, Statement in Support of Claim, dated A 
June 1995 statement from the veteran's wife is to the effect 
that the veteran had walked with a left leg limp for the 
entire course of their 14 year marriage.  She added that it 
was difficult for the veteran to participate in physical 
activities.

A VA orthopedic medical examination was conducted in July 
1995.  At that time the veteran complained of pain in the 
left ankle and knee as a result of a 1978 parachute accident.  
He noted that he was informed that he had incurred a stress 
fracture at that time.  The examiner noted that X-ray 
examination of the left ankle accomplished in 1993 was 
reported as normal, and that X-rays taken in May 1995 of the 
left lower leg (left tibia and fibula) were also shown to be 
normal.  

The examination of the left ankle showed tenderness to deep 
palpation in the middle of the left tibia, and that he walked 
with a limp.  Range of motion of the left ankle was reported 
as dorsiflexion from 0 to 10 degrees, and plantar flexion 
from 0 to 35 degrees.  Tenderness to deep palpation to the 
medial side of the "right" ankle joint, specifically on the 
malleolus.  Diagnoses included, in pertinent part, residuals 
of contusion of left ankle, and residuals of stress fracture 
of the left tibia.  The veteran received intermittent 
treatment at a VA outpatient clinic from 1990 to 1997 for 
several problems, including complaints pertaining to the left 
ankle. 

A VA orthopedic examination was conducted in January 1998.  
At that time the veteran described the pain in his left ankle 
as a 6 out of 10, and added that about twice a month he will 
have an acute flare-up where the pain is a 10.  He noted that 
precipitating factors are activities such as walking or 
standing for long periods of time, and alleviating factors 
were rest, elevation, and pain medications.  He was noted to 
wear an elastic brace over his left ankle, and he noted that 
used a brace about three or four times a week if he was going 
to be one his feet for any prolonged period of time.  He did 
not use a crutch or a cane.  

The examination revealed no significant swelling or 
deformity.  Range of motion of the left ankle was plantar 
flexion to 35 degrees and dorsiflexion of 10 degrees.  The 
examiner stated that range of motion testing was accomplished 
with consideration of pain, fatigue, weakness, 
incoordination, and altered by repetition.  The report notes 
that X-ray testing of the left ankle in September 1997 was 
normal as was MRI [magnetic resonance imaging] testing 
accomplished in November 1997.  X-rays taken in May 1995 were 
also noted to be normal of the left tibia and fibula.  The 
diagnosis was residual of traumatic left ankle strain, with 
chronic strain.  

To summarize, the veteran has asserted that he experiences 
chronic pain and periods of flare-ups affecting his left 
ankle.  He also claims that his left ankle disability causes 
him pain on prolonged walking and standing.  His statements 
describing the symptoms of his left ankle disability are 
considered to be competent evidence.  Espiritu, supra.  
However, these statements must be viewed in conjunction with 
the objective medical evidence of record.  

The most recent VA examination showed that the veteran 
complained of pain (6 out of 10) with bimonthly acute flare-
ups causing the pain to increase to the level of 10 out of 
10.  The examination showed significant impairment in 
dorsiflexion with dorsiflexion to 10 degrees.  However, 
plantar flexion was to 35 degrees, only slightly reduced.  
Additionally, no significant swelling or deformity was.  
Furthermore, the examiner stated that range of motion testing 
was accomplished with consideration of pain, fatigue, 
weakness, incoordination, and altered by repetition.  See 
DeLuca, supra.  

After reviewing the record, it is the Board's judgment that 
the residuals of the left ankle injury do not satisfy the 
rating criteria as previously set forth a higher evaluation.  
The veteran's complaints of pain are not shown to produce any 
additional functional limitation than is contemplated by the 
10 percent rating now in effect.  See 38 C.F.R. § 4.40 
(1998); see also DeLuca, supra.  The level of left ankle 
impairment, including consideration of the recent January 
1998 range of motion findings, in the view of the Board, is 
not shown to be of a level as to contemplate a marked 
impairment.  In view of the foregoing, therefore, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his service-
connected left ankle disability.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath, supra.  However, no potentially 
applicable provision provides a basis for a rating in excess 
of 10 percent for the veteran's left ankle disability.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for irritable bowel syndrome is denied.  Entitlement to an 
increased rating in excess of 10 percent for a left ankle 
disability is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







